Citation Nr: 1029760	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  04-19 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an increased disability rating for lumbosacral 
strain, currently evaluated at 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1959 to July 
1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, NV.  The 
Veteran testified at a videoconference hearing at the RO in July 
2010 before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing has been associated with the record on 
appeal.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Upon preliminary review, the Board finds that further development 
is necessary before a decision on the merits may be made.  The 
Veteran testified at a videoconference hearing before the Board 
in July 2010.  At that time, the Veteran testified that his 
symptoms have worsened since the prior VA examination in October 
2004.  In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the 
Court found that when a Veteran claims that his condition is 
worse than when originally rated, and the available evidence is 
too old for an adequate evaluation of the Veteran's current 
condition, the VA's duty to assist includes providing a new 
examination.  While a new examination is not required simply 
because of the time which has passed since the last examination, 
VA's General Counsel has indicated that a new examination is 
appropriate when there is an assertion of an increase in severity 
since the last examination.  VAOPGCPREC 11-95 (1995).  The 
previous examination is dated October 2004, almost six years 
prior to the date of the Veteran's hearing before the Board.  The 
Veteran's testimony at that hearing is a sufficient assertion of 
an increase in severity to warrant a new VA examination. 
Therefore, the Board is remanding the claim for a new VA 
examination.  

Additionally, the Veteran testified during the Board hearing that 
he sees Dr. Yu, a private neurologist, in addition to his VA 
doctor.  Review of the claims file revealed no records from a Dr. 
Yu.  Therefore, the RO should attempt to obtain and associate 
with the file any records from the Veteran's private neurologist 
and from VA.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain and 
associate with the claims file any records 
relating to the Veteran's low back from the 
private neurologist, Dr. Yu. 

2.  The RO should obtain all VA treatment 
records for the Veteran dated from September 
2004 to the present.  Records should be 
sought from the VA Medical Centers in Reno 
and Las Vegas as well as another other VA 
Medical Center where the Veteran has been 
treated.

3.  The Veteran should be afforded a VA 
examination regarding his low back.  The 
claims file should be made available to the 
examiner for review.  Any medically indicated 
special studies and tests, to include x-rays, 
should be accomplished.  After reviewing the 
claims file and examining the Veteran, the 
examiner should report the current level of 
severity of the Veteran's low back disability.  
The examiner should specifically address the 
criteria set forth in DeLuca for consideration 
of functional loss due to pain and weakness 
causing additional disability beyond that 
reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
examiner should also address 38 C.F.R. § 4.45 
providing that consideration also be given to 
weakened movement, excess fatigability, and 
incoordination.

The examiner should also determine if there 
are neurological symptoms associated with the 
Veteran's low back disability.  If so, the 
nature and extent of the neurological 
disability should be evaluated.

4.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the expanded 
record and determine if an increased 
disability rating is warranted for the 
Veteran's service-connected lumbosacral 
strain.  If the claim remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


